Citation Nr: 1733489	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-16 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU), prior to May 21, 2013.


REPRESENTATION

Veteran represented by:	Cheryl R. King, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976 and from November 1979 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2016, the Board granted the Veteran's claim for TDIU after May 21, 2013.  However, in this same decision, the Board remanded the claim for TDIU prior to May 21, 2013.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran had nine service-connected disabilities prior to May 21, 2013, including lumbosacral strain rated 20 percent disabling, sciatica of the left lower extremity, rated 10 percent, degenerative arthritis of the right foot rated 10 percent, residuals of left knee meniscectomy rated 10 percent, tinnitus rated 10 percent, hypertension rated 10 percent, bilateral hearing loss rated noncompensable, phlebitis of the left leg with stasis dermatitis rated noncompensable, hemorrhoids rated noncompensable, and residual scar from cyst in right upper chest rated noncompensable, for which a combined 60 percent rating was in effect since December 2009.

2. The schedular disability evaluation requirements of 38 C.F.R. § 4.16 (a) are not met.

3. The Veteran's service-connected disabilities, alone, do not preclude the performance of substantially gainful employment consistent with his education and occupational background, prior to May 21, 2013. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU, prior to May 21, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in December 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA examination, supplemental VA examiner opinion, and additional VA treatment records were provided.  In addition, the RO ensured that there was a timely substantive appeal received by the VA from the Veteran.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in July 1997, June 2000, September 2004, December 2009, and October 2016, and VA examiner opinions were obtained in July 2016 and November 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination and opinion.  The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.   For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, as opposed to requiring the Veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16  further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.  

In the matter at hand, prior to May 21, 2013, service connection was in effect for lumbosacral strain, evaluated as 20 percent disabling; sciatica of the left lower extremity, rated 10 percent disabling; degenerative arthritis, right foot, evaluated as 10 percent disabling; residuals of left knee meniscectomy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; phlebitis, left leg with stasis dermatitis, evaluated as noncompensable; hemorrhoids, evaluated as noncompensable; and residual scar from cyst in right upper chest, evaluated as noncompensable.  A combined schedular evaluation of 60 percent has remained in effect since December 2009, for these disabilities. 

Information of record is that the Veteran has an associate's degree in criminal justice.  The Veteran is currently unemployed and last worked in July 2009 as a mail handler for the U.S. Postal Service. 

On the basis of the foregoing, it is clear that the Veteran does not meet the schedular requirements for TDIU entitlement set forth in 38 C.F.R. § 4.16 (a), and thus, the question presented for review is whether he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, prior to May 21, 2013.  38 C.F.R. § 4.16 (b). 

In July 1997, the Veteran was afforded a general VA examination.  The Veteran reported heart palpitations, but stated that they did not bother him and that his work consisted only of sitting and watching over a television as a security guard.  At this time, the Veteran also reported that his lower back pain could occur with very simple activities such as closing the door or picking up something from the floor.

In March 2000, the Veteran saw his treating VA physician and was diagnosed with a low back strain.  The Veteran was prescribed light duty.

In June 2000, the Veteran was afforded a VA examination for his increased rating claim for joints and spine.  The Veteran stated that he worked light duty as a mail handler.  The Veteran said that sometimes he overextended himself and would have to take off two to three days of work.  The examiner noted that the Veteran's left knee symptoms were consistent with degenerative meniscal tear which did not need surgery.  The examiner stated that the tear was something that could be tolerated well in an active person and would not restrict the Veteran's work as a mail handler.

In January 2004, the Veteran's private physician submitted a letter to the Office of Workers' Compensation regarding the Veteran's claim.  The private physician noted that as of May 2001, the Veteran was still on restricted work duty from an August 1999 back injury.  The private physician stated that the Veteran was still having difficulty with the restrictions he was currently on, and did not anticipate that the Veteran would be a good candidate for returning to unrestricted work activity.  Specifically, the private physician explained that the Veteran's acute and chronic lumbar spine strain and ruptured disc L5 prevented the Veteran from returning to unrestricted work duty.

In September 2004, the Veteran was afforded another VA examination for his spine.  The Veteran stated that his back pain was exacerbated by bending and walking quickly.  The examiner stated that the Veteran was able to perform his usual occupation as a postal service clerk, as well as his recreational activities and driving.

In August 2009, the Veteran's private physician stated in a note that the Veteran was unable to work due to back and leg pain.  

In December 2009, the Veteran was afforded another VA examination for his spine.  The examiner noted that the Veteran was not currently working and the Veteran stated that he stopped due to his back condition.  The Veteran said that on two separate occasions he was ordered to bed rest because of surrounding nerve blocks he had performed by a private physician.

In December 2015, the Veteran testified at a Board videoconference hearing regarding his claim.  The Veteran stated that he injured his back in 2001 and again in 2009, which put him out of work.  The Veteran's representative stated that between 2000 and 2004, the Veteran was on bed rest for over six weeks.  The Veteran said that he had not currently sought employment within his field, criminal justice, because his doctor prescribed him depression medication which made him non-functional during the day.  In addition, the Veteran stated that his headache medication also caused him problems.

In July 2016, a VA opinion was provided regarding the impact of the Veteran's service-connected disabilities on his ability to work prior to May 21, 2013.  The examiner stated that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus would render the Veteran unable to obtain and maintain substantially gainful employment.  Based on the Veteran's hearing tests from June 2013, the Veteran would be expected to understand speech adequately with good interpersonal distance and without significant background or competing noise sources.  The Veteran would also be expected to experience functional limitations in understanding speech in background noise or in the presence of competing noise sources.  The examiner stated that based on the type of hearing loss, the Veteran would be expected to have difficulty localizing sound sources, hearing certain high-pitched indicator tones, and suppressing background noise.  In addition, the examiner stated that the Veteran's tinnitus could make concentration difficult in quiet situations.  These factors would have been expected to create some difficulty with communicating in less than ideal circumstances.  However, the examiner noted that given the Veteran's work experience as a postal worker and forklift driver, the difficulties that arose from hearing loss and tinnitus would not have precluded this type of work.

In October 2016, the Veteran was afforded a mental disorders VA examination to determine the impact of the Veteran's service-connected disabilities on his ability to work prior to May 21, 2013.  The examiner first noted that because he was a psychologist, he would not be able to comment directly on the Veteran's physical issues and how they impacted his ability to secure and maintain employment.  However, the examiner stated that pointing to the records, the Veteran's Social Security disability for his back began in January 2010.  In addition, the examiner said that records suggest the Veteran's depression started as early as March 2009.  The examiner further stated that the Veteran's current occupational impairment from depression alone would include interpersonal, cognitive and motivation aspects.  The examiner noted that the Veteran stated he was having interpersonal difficulties while employed at U.S. Postal Service.  The Board notes that despite the examiner's opinion regarding the date of onset of the Veteran's depression, the Veteran's depression was not service connected prior to May 21, 2013.  Thus the Veteran's depression will not be considered as a disability that would have affected the Veteran's ability to work prior to May 21, 2013.    

In November 2016, another VA opinion was submitted regarding the impact of the Veteran's service-connected disabilities on his ability to work prior to May 21, 2013.  The examiner first focused on hearing loss and tinnitus, stating that hearing loss would not have been a barrier to a wide range of employment settings.  The examiner explained that many individuals with the Veteran's degree of hearing loss functioned well in many occupational settings.  Nonetheless, the examiner stated that the Veteran may have had trouble working well in noisy environments and in environments which required him to often use non face-to-face communications equipment or in jobs which required a great deal of attention to high pitched sounds.  However, the examiner said that as long as reasonable accommodations were made, the Veteran would have been able to perform most jobs for which he had a training and background.  Regarding tinnitus, the examiner stated that though it may cause individual difficulty with concentration and may seem to interfere with an individual's ability to hear well, generally it did not preclude an individual from obtaining or maintaining employment.  

Overall, looking at all of the Veteran's service-connected disabilities prior to May 21, 2013, to include hearing loss and tinnitus, the examiner stated that these disabilities would have more likely than not caused the Veteran difficulty in performing tasks involving repetitive pushing, pulling, lifting, overhead work, climbing, bending, kneeling, and prolonged standing.  However, the Veteran would have had little difficulty performing sedentary tasks and therefore could have obtained and maintained gainful employment.      

The record does not otherwise document the presence of functional limitations imposed by his service-connected disorders that would have precluded the performance of all forms of substantially gainful employment, prior to May 21, 2013.  The combined schedular evaluation of 60 percent is recognition by VA that service-connected disabilities limit the Veteran's ability to do certain forms of employment, but it is not dispositive of the question of whether this Veteran has the physical capacities to perform in any work setting.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Contrary to the Veteran's assertions, as well as the private physician's notes from January 2004 and August 2009 stating that the Veteran was unable to work due to his disabilities, a preponderance of the evidence is found to be against his claim for a TDIU prior to May 21, 2013.   The record does not indicate that his service-connected disabilities, alone, were of such a nature or severity as to prevent him from engaging in some form of gainful work activity, particularly in light of his prior educational and vocational accomplishments, prior to May 21, 2013.  The record as a whole fails to demonstrate entitlement to a TDIU prior to May 21, 2013, and, as such, the benefit-of-the-doubt rule is inapplicable.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16; see Ortiz, Gilbert both supra.


ORDER

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU), prior to May 21, 2013, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


